Name: Commission Regulation (EEC) No 810/93 of 2 April 1993 amending Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity
 Date Published: nan

 No L 82/14 Official Journal of the European Communities 3 . 4. 93 COMMISSION REGULATION (EEC) No 810/93 of 2 April 1993 amending Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 2275/89 (2), and in particular Article 6 (3) thereof, Whereas Article 5 (2) of Regulation (EEC) No 1117/78 provides that aid for sun-dried fodder is to be equal to the aid for dehydrated fodder minus an amount fixed taking account of the difference in the production costs of the products concerned ; whereas that difference was fixed at ECU 32,94 per tonne in Article 4 of Commission Regula ­ tion (EEC) No 1528/78 (3), as last amended by Regulation (EEC) No 1757/90 (4); whereas the production costs of those products have tended to converge and whereas that difference should be fixed at ECU 25 ; Whereas, in order to avoid any risk of disturbance on the market in dried fodder, the measure should apply with effect from the beginning of the marketing year ; Article 1 Regulation (EEC) No 1528/78 is hereby amended as follows : In Article 4, 'ECU 32,94' is replaced by 'ECU 25'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 142, 30 . 5. 1978, p. 2. 0 OJ No L 218, 28 . 7. 1989, p. 1 . (3) OJ No L 179, 1 . 7. 1978 , p. 10 . (4) OJ No L 162, 28 . 6. 1990, p. 21 .